 



Exhibit 10.2
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the
29th day of September, 2003, by and between Hythiam, Inc., a Delaware
corporation (“Employer”), and Terren S. Peizer, an individual (“Employee”).
RECITALS
     A. WHEREAS, Employer has agreed to employ Employee and Employee has agreed
to enter into employment as the Chief Executive Officer (“CEO”) of Employer, on
the terms set forth in this Agreement.
     B. WHEREAS, Employer acknowledges that Employee desires definition of his
compensation and benefits, and other terms of his employment.
     NOW, THEREFORE, in consideration thereof and of the covenants and
conditions contained herein, the parties agree as follows:
AGREEMENT
     1. TERM OF AGREEMENT
          1.1 Initial Term. The initial term of this Agreement shall begin on
September 29, 2003 (“Commencement Date”) and shall continue until the earlier
of: (a) the date on which it is terminated pursuant to Section 5; or (b) five
(5) years following the Commencement Date (“Initial Term”). At the conclusion of
the Initial Term, and each successive term thereafter, the Agreement shall be
automatically renewed for an additional five-year term, unless either party
gives written notice of its intention to terminate the Agreement at least two
(2) years prior to the automatic renewal date.
     2. EMPLOYMENT
          2.1 Employment of Employee. Employer agrees to employ Employee to
render services on the terms set forth herein. Employee hereby accepts such
employment on the terms and conditions of this Agreement.
          2.2 Position and Duties. Employee shall serve as Employer’s CEO,
reporting directly to Employer’s Board of Directors (“Board”), and shall have
the general powers, duties and responsibilities of management usually vested in
that office in a corporation and such other additional powers and duties as may
be prescribed from time to time by the Board.

 



--------------------------------------------------------------------------------



 



     In the event that Employee’s duties and responsibilities shall be
significantly diminished or there shall be assigned to him duties and
responsibilities materially inconsistent with his position and either situation
continues for thirty (30) days after notice of either such situation is given
such occurrence shall constitute a termination without Good Cause under
Section 5.3.
          2.3 Board Membership. Employer acknowledges that Employee is currently
a member and Chairman of the Board, and subject to the Board’s fiduciary
obligations will take all reasonable action necessary to assure that Employee
remains Chairman throughout the term of this Agreement. The Employee shall, to
the extent appointed or elected, serve as a member of any committee of the
Board, or the equivalent bodies in a subsidiary or affiliate, in all cases,
without additional compensation or benefits and any compensation paid to the
Employee, or benefits provided to the Employee, in such capacities shall be a
credit with regard to the amounts due hereunder from the Employer.
          2.4 Other Services. Employer acknowledges and pre-approves Employee’s
current responsibility as Chairman and CEO of Clearant, Inc. (“Clearant”).
Employer is hereby notified and acknowledges that Employee is subject to a
Confidentiality Agreement under the terms of his employment with Clearant. In
addition, Employer acknowledges that Employee may do charity work and conduct
personal business as long as such activities do not materially interfere with
the Employee’s duties hereunder.
          2.5 Relocation or Change of Duties. Employer shall not, without
Employee’s consent, require Employee to permanently relocate outside of Los
Angeles, California. If Employer relocates more than thirty (30) miles outside
of Los Angeles, and Employee elects not to relocate, such action shall be
considered a resignation with Good Reason under Section 5.4. If Employer
requests and Employee agrees to relocate, Employer will pay for reasonable and
standard relocation costs of Employee and Employee’s family, including, but not
limited to, closing points on the sale of Employee’s house and purchase of a new
house, temporary housing, travel and moving expenses.
     3. COMPENSATION
          3.1 Compensation. During the term of this Agreement, Employer shall
pay the amounts and provide the benefits described in this Section 3, and
Employee agrees to accept such amounts and benefits in full payment for
Employee’s services under this Agreement.
          3.2 Base Salary. Employer shall pay to Employee a base annual salary
of $325,000, subject to increases under Section 3.4. In no event shall
Employee’s base annual salary be reduced below $325,000.
          3.3 Bonus Plan. Employee is eligible to receive an annual bonus in the
reasonable discretion of the Board, targeted at 100% of Employee’s base salary,
and based on achieving designated individual goals and milestones and the
overall performance and profitability of Employer. The goals and milestones will
be established and reevaluated on an annual basis by mutual agreement of
Employee and the Board or its Compensation Committee.

- 2 -



--------------------------------------------------------------------------------



 



The bonus will be based on a calendar year and paid no later than April 15th of
the following year.
          3.4 Upon each anniversary of the Commencement Date, Employee’s base
salary and bonus target shall be reevaluated and adjusted by the Compensation
Committee to ensure appropriate compensation in the competitive marketplace,
such that Employee’s total compensation shall be no less than the median
compensation of similarly positioned CEO’s of similarly situated companies.
          3.5 Equity Incentive Plan.
               (a) Employee shall be entitled to participate in any stock
option, stock bonus, phantom stock right, equity pool, or other such plans or
arrangements, which may exist during the term of his employment, provided that
Employee’s entitlement is not inconsistent with the terms of any such
arrangement or plan.
               (b) Employee shall be granted options to purchase one million
(1,000,000) shares of Employer’s common stock under the provisions of Employer’s
2003 Stock Incentive Plan, upon approval by the Board. The options will vest as
follows: 20% on the first, second, third, fourth and fifth anniversaries of the
Commencement Date.
               (c) Except as otherwise set forth herein, vesting of options will
cease upon the termination of Employee’s employment with Employer.
          3.6 Fringe Benefits.
               (a) Employer shall provide to Employee, at Employer’s cost, all
perquisites to which other senior executives of the Employer are generally
entitled and such other perquisites which are suitable to the character of the
Employee’s position with the Employer and adequate for the performance of his
duties hereunder in accordance with Employer’s policy.
               (b) Upon satisfaction of the applicable eligibility requirements,
Employee shall be provided with group medical and dental insurance through
Employer’s plans, as well as any fringe benefit plan(s) as Employer may offer
from time to time to its personnel. Employee’s spouse and any dependent children
of Employee shall be covered under the Employer’s health care and dental plans
at Employer’s cost. Employer will pay for term life insurance for the benefit of
Employee in the amount of 1 1/2 times Employee’s annual base salary, subject to
the standard physical examination that is required by the issuing insurance
company. In addition, Employee will be provided with accidental death and
disability and long-term disability insurance. Employer shall also provide
Employee, up to $2,500 each month (grossed up for related taxes), for the actual
cost of an automobile. Employee is also eligible to participate in Employer’s
401K plan. Employer shall pay for Employee’s membership at Sports Club LA or its
equivalent. During the Term of this Agreement, the Employee shall, at the
expense of the Employer, maintain membership in such club or clubs as is
appropriate for a person in his position and entertain at such club or clubs
people, the entertainment of whom is appropriate in the interests of the
Employer.

- 3 -



--------------------------------------------------------------------------------



 



               (c) To the extent legally permissible, the Employer shall not
treat such amounts as income to the Employee.
          3.7 Paid Time Off. Employee shall accrue, on a daily basis, a total of
four (4) workweeks of paid time off (PTO) per year following the date of this
Agreement. Any accrued but unused vacation will be paid to Employee, on a pro
rata basis, at the time that his employment is terminated.
          3.8 Deduction from Compensation. Employer shall deduct and withhold
from all compensation payable to Employee all amounts required to be deducted or
withheld pursuant to any present or future law, ordinance, regulation, order,
writ, judgment, or decree requiring such deduction and withholding.
     4. REIMBURSEMENT OF EXPENSES
          4.1 Travel and Other Expenses. Employer shall pay to or reimburse
Employee for reasonable and necessary business, travel, promotional and similar
expenditures incurred by Employee.
          4.2 Liability Insurance. Employer shall provide Employee with officers
and directors’ insurance, consistent with usual business practices and
acceptable to Employee. Employer shall also provide Employee with coverage for
other forms of liability and property damage insurance (including, but not
limited to, and by way of example only, automobile and travel accident), to
cover Employee against all insurable events related to his employment with
Employer.
          4.3 Indemnification. Promptly upon written request from Employee,
Employer shall indemnify, defend and hold harmless Employee, to the fullest
extent under applicable law, for all defense costs, judgements, fines,
settlements, losses, costs or expenses (including attorney’s fees, including
fees representing Employee), arising out of Employee’s activities as an agent,
employee, officer or director of Employer, or in any other capacity on behalf of
or at the request of Employer. Employee shall have the right to approve of
counsel selected to represent him (such approval not to be unreasonably
withheld), and in the event a conflict of interest arises at any time Employer
shall provide Employee with separate and independent counsel at Employer’s cost
and expense. Notwithstanding the foregoing, Employer may not enter into any
settlement, of any kind, of any claim, which requires Employee to admit
liability or responsibility or to have any order or judgment entered against
Employee without Employee’s consent.
     5. TERMINATION
          5.1 Termination With Good Cause; Resignation Without Good Reason.
Employer may terminate Employee’s employment at any time, with or without notice
or Good Cause (as defined below). If Employer terminates Employee’s employment
with Good Cause, or if Employee resigns without Good Reason (as defined below),
Employer shall pay Employee his salary prorated through the date of termination,
at the rate in effect at the time notice of termination is given, together with
any benefits accrued through the date of termination. Employer shall have no
further obligations to Employee under this Agreement or any other

- 4 -



--------------------------------------------------------------------------------



 



agreement, and all unvested options will terminate. To the extent legally
permissible under the Plan, all vested options shall be exercisable until the
end of their original term.
          5.2 Termination Without Good Cause; Resignation with Good Reason.
Employee shall have the right to terminate his employment with notice and Good
Reason. If Employer terminates Employee’s employment without Good Cause, or
Employee resigns for Good Reason:
               (a) Employer shall pay Employee his salary prorated through the
date of termination, at the rate in effect at the time notice of termination is
given, together with any benefits accrued through the date of termination;
               (b) Employer shall pay Employee in a lump sum an amount equal to
three (3) years’ of additional (i) salary (at the rate in effect at the time of
termination) and (ii) bonus (based on 100% of the targeted bonus for the year of
termination);
               (c) All of Employee’s unvested stock options will vest
immediately; and
               (d) In addition to any rights under COBRA, all fringe benefits
under Section 3.6 shall continue for a period of three (3) years from the date
of termination, provided that medical insurance coverage will terminate sooner
if Employee becomes eligible for coverage under another employer’s plan.
          To be eligible for the compensation provided for in Section 5.2(b),
(c) and (d) above, Employee must execute a full and complete release of any and
all claims against Employer in the standard form then used by Employer
(“Release”). Employer shall have no further obligations to Employee under this
Agreement or any other agreement.
          5.3 Good Cause. For purposes of this Agreement, a termination shall be
for “Good Cause” if Employee shall willfully:
               (a) Commit an act of fraud, moral turpitude, misappropriation of
funds or embezzlement in connection with his duties;
               (b) Violate a material provision of the Employer’s written Codes
of Ethics as adopted by the Board, or any applicable state or federal law or
regulation;
               (c) Fail or refuse to comply with a relevant and material
obligation assumable and chargeable to an executive of his corporate rank and
responsibilities under the Sarbanes-Oxley Act and the regulations of the
Securities and Exchange Commission promulgated thereunder; or
               (d) Be convicted of, or enter a plea of guilty or no contest to,
a felony under state or federal law, other than a traffic violation or offense
not involving dishonesty or moral turpitude.

- 5 -



--------------------------------------------------------------------------------



 



          5.4 Good Reason. For purposes of this Agreement, a resignation shall
be with “Good Reason” following:
               (a) the assignment to Employee of duties materially inconsistent
with Employee’s status as CEO and Chairman of the Board, the removal of Employee
as either CEO or Chairman of the Board, or a substantial reduction in the nature
or status of Employee’s responsibilities;
               (b) the relocation of Employer’s principle executive offices to a
location more than thirty (30) miles outside of Los Angeles, or Employer
requiring Employee to be primarily based anywhere other than Employer’s
principal executive offices (other than required periodic travel for Employer’s
business);
               (c) Employer’s failure to cause any acquiring or successor entity
following a Change in Control to assume Employer’s obligations under this
Agreement, unless such assumption occurs by operation of law; or
               (d) Material breach of this Agreement by Employer, or failure to
timely pay to Employee any amount due under Section 3 which continues after
written notice and reasonable opportunity to cure (not to exceed 10 days after
the date of notice).
          5.5 Effects of Change in Control. Immediately upon a Change in Control
(as defined below) all of Employee’s unvested options shall vest immediately,
and remain exercisable for a period of three (3) years thereafter.
          5.6 Change in Control. For purposes of this Agreement, a “Change in
Control” shall be defined as:
               (a) The acquisition of Employer by another entity by means of a
transaction or series of related transactions (including, without limitation,
any reorganization, merger, stock purchase or consolidation); or
               (b) The sale, transfer or other disposition of all or
substantially all of the Employer’s assets.
          5.7 No Change in Control. Notwithstanding the provisions of
Section 5.6, the following shall not constitute a Change in Control:
               (a) If the sole purpose of the transaction is to change the state
of the Employer’s incorporation or to create or eliminate a holding company that
will be owned in substantially the same proportions by the same beneficial
owners as before the transaction;
               (b) If Employer’s stockholders of record as constituted
immediately prior to the transaction will, immediately after the transaction (by
virtue of securities issued as a consideration for Employer’s capital stock or
assets or otherwise), hold more than 50% of the combined voting power of the
surviving or acquiring entity’s outstanding securities;

- 6 -



--------------------------------------------------------------------------------



 



               (c) An underwritten public offering of Employer’s common stock,
if Employer’s stockholders of record as constituted immediately prior to the
offering will, immediately after the offering, continue to hold more than 50% of
the combined voting power of Employer’s outstanding securities;
               (d) The private placement of preferred or common stock, or the
issuance of debt instruments convertible into preferred or common stock, for
fair market value as determined by the Board, provided the acquiring person does
not as a result of the transaction own more than 50% of the outstanding capital
stock of Employer, have the right to vote more than 50% of the outstanding
voting stock of Employer, or have the right to elect a majority of the Board; or
               (e) If Employee is a member of a group that acquires control of
Employer in an event that would otherwise be a Change in Control, such event
shall not be deemed a Change in Control and Employee shall have no right to
benefits hereunder as a result of such event; provided, however, that Employee
shall not be deemed a member of any acquiring group solely by virtue of his
continued employment or ownership of stock or stock options following a Change
in Control.
          5.8 Gross-Up Payment.
               (a) Notwithstanding the above, if any of the compensation payable
upon termination of Employee’s employment as provided for above (the “Payments”)
triggers the application of Internal Revenue Code Section 280G, or makes
Employee liable for payment of the excise tax (the “Excise Tax”) provided for
under Section 4999 of the Code, or any other statute or regulation under which
Employee may be penalized as a result of the nature or amount of such
compensation, then Employer or the acquiring or successor entity of Employer
shall pay to Employee an additional amount (the “Gross-Up”) such that the net
after-tax amount retained by the Employee, after deduction of (X) any Excise Tax
on the Payments, and (Y) any federal, state, local or foreign income, employment
or other tax and Excise Tax upon any payment provided for by this Section 2(h),
shall be equal to the Payments, reduced by the amount of any United States
federal, state and local income or employment tax liability of the Employee
calculated as if the Payments were not subject to the Excise Tax. The
determination of whether any of the Payments will be subject to the Excise Tax
and the amount of such Excise Tax will be made by Employer’s regular independent
public accounting firm.
               (b) In the event that the Excise Tax is subsequently determined
to be less than the amount taken into account under this Section 2(h), Employee
shall repay to Employer at the time that the amount of such reduction of Excise
Tax is finally determined, an amount equal to the sum of the following: (i) the
amount of the reduction of the Excise Tax, (ii) the amount of the reduction in
all other taxes generated by the reduction in the Excise Tax, and (iii) interest
on the amount of the sum of (i) and (ii) at the rate provided in
Section 1274(b)(2)(B) of the Code.
               (c) In the event that the Excise Tax is determined to exceed the
amount previously taken into account under the Section 2(h) (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-Up),

- 7 -



--------------------------------------------------------------------------------



 



Employer shall make an additional Gross-Up payment in respect to such excess
(plus any interest payable with respect to such excess) at the time that the
amount of such excess is finally determined in accordance with the principles
set forth above.
          5.9 Death or Disability. To the extent consistent with federal and
state law, Employee’s employment, salary shall terminate on his death or
Disability. “Disability” means any health condition, physical or mental, or
other cause beyond Employee’s control, that prevents him from performing his
duties, even after reasonable accommodation is made by Employer, for a period of
180 consecutive days within an annual period of the Term. In the event of
termination due to death or Disability, Employer shall pay Employee (or his
legal representative) his salary prorated through the date of termination, at
the rate in effect at the time of termination and continue to provide insurance
and other fringe benefits to Employee and Employee’s spouse and dependent
children for a period of one year from Employee’s termination date. In the event
of a termination due to death or disability, in addition to all options already
vested, 100% of the options set to vest in the year that death or disability
occurs shall vest and Employee (or his legal representative) shall have until
the end of the option term to exercise all options. Employer shall have no
further obligations to Employee (or his legal representative) under this
Agreement, except for those created under any stock option agreements executed
prior to the effective date of termination, and any other vested rights under
the employee benefit plans and programs and the right to receive reimbursement
for business expenses (as defined in Section 4).
          5.10 Return of Employer Property. Within fifteen (15) days after the
Termination Date, Employee shall return to Employer all products, books,
records, forms, specifications, formulae, data processes, designs, papers and
writings relating to the business of Employer including without limitation
proprietary or licensed computer programs, customer lists and customer data,
and/or copies or duplicates thereof in Employee’s possession or under Employee’s
control. Employee shall not retain any copies or duplicates of such property and
all licenses granted to him by Employer to use computer programs or software
shall be revoked on the Termination Date.
     6. DUTY OF LOYALTY
          6.1 During the term of this Agreement, Employee shall not, without the
prior written consent of Employer, engage in any activity directly competitive
with the business or welfare of Employer, whether alone, as a partner, or as an
officer, director, employee, consultant, or holder of more than 1 % of the
capital stock of any other corporation. Otherwise, Employee may make personal
investments in any other business. The parties agree that the activities
provided for in Section 2.4 are not directly competitive with the business or
welfare of Employer.
     7. NO DISPARAGEMENT
          During Employee’s employment with Employer, and at all times
thereafter, the parties agree that they will not disparage each other in any
fashion.

- 8 -



--------------------------------------------------------------------------------



 



     8. CONFIDENTIAL INFORMATION AND INTELLECTUAL PROPERTIES.
     Employee shall sign the Employer’s standard Employee Innovation,
Proprietary Information and Confidentiality Agreement (“Confidentiality
Agreement”).
     9. CURE PERIOD.
     In the event that Employee or Employer breaches this Agreement, the
breaching party shall have thirty (30) days within which to cure such breach,
after receiving written notice from the other party specifying in reasonable
detail the basis for the claimed breach (“Cure Period”). No breach of the
Agreement shall be actionable if the breaching party is able to cure the breach
within the Cure Period.
     10. OTHER PROVISIONS
          10.1 Compliance With Other Agreements. Employee represents to Employer
that, to his knowledge and belief, the execution, delivery and performance of
this Agreement will not conflict with or result in the violation or breach of
any term or provision of any order, judgment, injunction, contract, agreement,
commitment or other arrangement to which Employee is a party or by which he is
bound. Should claims, demands, causes of action, costs or expenses (including
attorneys’ fees) arise from any alleged breach of contract as a result of
accepting employment with Employer, Employer will indemnify Employee for
reasonable legal fees, provided that Employee did not knowingly or willfully
breach such agreement. Employer acknowledges that Employee is subject to a
Confidentiality and Non-Disparagement agreement with Clearant.
          10.2 Counsel. The parties acknowledge and represent that, prior to the
execution of this Agreement, they have had an opportunity to consult with their
respective counsel concerning the terms and conditions set forth herein.
Additionally, Employee represents that he has had an opportunity to receive
independent legal advice concerning the taxability of any consideration received
under this Agreement. Employee has not relied upon any advice from Employer
and/or its attorneys with respect to the taxability of any consideration
received under this Agreement. Employee further acknowledges that Employer has
not made any representations to him with respect to tax issues.
          10.3 Nondelegable Duties. This is a contract for Employee’s personal
services. The duties of Employee under this Agreement are personal and may not
be delegated or transferred in any manner whatsoever, and shall not be subject
to involuntary alienation, assignment or transfer by Employee during his life.
          10.4 Governing Law. The validity, construction and performance of this
Agreement shall be governed by the laws, without regard to the laws as to choice
or conflict of laws, of the State of California.
          10.5 Venue. If any dispute arises regarding the application,
interpretation or enforcement of any provision of this Agreement, including
fraud in the

- 9 -



--------------------------------------------------------------------------------



 




inducement, such dispute shall be resolved either in federal or state court in
Los Angeles, California.
          10.6 Severability. The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions,
and this Agreement shall be construed in all respects as if any invalid or
unenforceable provision were omitted.
          10.7 Binding Effect. The provisions of this Agreement shall bind and
inure to the benefit of the parties and their respective successors and
permitted assigns.
          10.8 Notice. Any notices or communications required or permitted by
this Agreement shall be deemed sufficiently given if in writing and when
delivered personally or four (4) business days after deposit with the United
States Postal Service as registered or certified mail, postage prepaid and
addressed as follows:
               (a) If to Employer, to the principal office of Employer in the
State of California, marked “Attention: Compensation Committee,” with a copy to
the Employer’s general outside counsel; or
               (b) If to Employee, to the most recent address for Employee
appearing in Employer’s records.
          10.9 Arbitration. Any disputes, controversies or claims arising out of
or relating to this Agreement shall be resolved by binding arbitration before a
retired judge at JAMS in Santa Monica, California, in accordance with its
Employment Arbitration Rules and Procedures. The prevailing party shall be
awarded its reasonable attorney’s fees, costs and expenses.
          10.10 Headings. The Section and other headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
          10.11 Amendment and Waiver. This Agreement may be amended, modified or
supplemented only by a writing executed by each of the parties. Either party may
in writing waive any provision of this Agreement to the extent such provision is
for the benefit of the waiving party. No waiver by either party of a breach of
any provision of this Agreement shall be construed as a waiver of any subsequent
or different breach, and no forbearance by a party to seek a remedy for
noncompliance or breach by the other party shall be construed as a waiver of any
right or remedy with respect to such noncompliance or breach.

- 10 -



--------------------------------------------------------------------------------



 



          10.12 Entire Agreement. This Agreement is the only agreement and
understanding between the parties pertaining to the subject matter of this
Agreement, and supersedes all prior agreements, summaries of agreements,
descriptions of compensation packages, discussions, negotiations,
understandings, representations or warranties, whether verbal or written,
between the parties pertaining to such subject matter.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.
EMPLOYEE:

                 
Terren S. Peizer
   

            EMPLOYER:

HYTHIAM, INC.
      By                 Ivan M. Lieberburg              Chairman of its
Compensation
      Committee     

- 11 -